              Case 19-13020 Doc 42-1 Filed 11/23/20 Entered 11/23/20 10:29:00                                Desc
                        Statement Accompanying Relief From Stay Page 1 of 1
                                       REQUIRED STATEMENT
                           TO ACCOMPANYALL MOTIONS FOR RELIEF FROM STAY

All Cases: Debtor(s) Anthony L. Davis _____Case No. 19-13020 Chapter 13
All Cases: Name of Moving Creditor Prestige Financial Services Inc.Date Case Filed May 6, 2019

Nature of Relief Sought:      Lift Stay      Annul Stay      Other (describe) _     ______

Chapter 13: Date of Confirmation Hearing            or Date Plan Confirmed        September 24, 2019

Chapter 7:               No-Asset Report Filed on
                         No-Asset Report not Filed, Date of Creditors Meeting
1.      Collateral
        a.               Home
        b.               Car   Year, Make and Model 2016 Nissan AltimaVIN:1N4AL3AP2GC118784
        c.               Other

2.      Balance Owed as of Petition Date $ 17,366.08
        Total of all other Liens against Collateral $ _ _______

3.     Attach a payment history, or list the months post-petition for which full payment from the debtor was not
Received: September through November 2020

4.      Estimated Value of Collateral (must be supplied in all cases) $13,000.00

5.      Default
        a.                Pre-Petition Default
                  Number of months                       Amount $
        b.        Post-Petition Default
                          On direct payments to the moving creditor
                          Number of months September through November 2020                             Amount $ 2,173.80
                          On payments to the Standing Chapter 13 Trustee
                          Number of months                       Amount $

6.      Other Allegations
        a.              Lack of Adequate Protection § 362 (d)(1)
               i.               No insurance
               ii.              Taxes unpaid                             Amount $
               iii.             Rapidly depreciating asset
               iv.              Other (describe)
        b.               No Equity and not Necessary for an Effective Reorganization § 362 (d)(2)
        c.        Other “Cause” § 362 (d)(1)
                  i.             Bad Faith
                  ii.            Multiple filings
                  iii.           Other (describe)
        d.        Debtor’s Statement of Intention regarding the Collateral
                  i.    Reaffirm ii.       Redeem iii.       Surrender iv.      No Statement of Intention Filed

Date: November 23, 2020                                          /s/ James M. Philbrick
(Rev. 6/1/09)                                             Counsel for Prestige Financial Services Inc.
